DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species IV in the reply filed on 9/23/20 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,724,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the corresponding claims of the reference patent. The limitations “first edge”, “second edge”, “first back sheet strip” and “second back sheet strip” in the claims of the instant application are the only instances where the claims are not identical, and these limitations are anticipated by the corresponding “top edge”, “bottom edge”, “top back sheet strip”, and “bottom back sheet strip” recited in the claims of the reference patent.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “said first back sheet” in line 17, which includes a minor typographical error and should instead recite “said first back sheet strip”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colson (U.S. Patent Application Publication No. 2008/0066277) in view of Auger (U.S. Patent No. 5,547,006).
Regarding claim 1, Colson discloses a covering (50) for an architectural structure, said covering comprising:
a rotatable roller (60);
a panel (52, 54) coupled to said rotatable roller such that rotation of said rotatable roller moves said panel (paragraph 0119), said panel wrappable about said rotatable roller [FIGS. 2-4]; and
at least one operating element (56) to effect operation of said panel;
wherein:
said panel includes:
a plurality of back sheets (52; paragraph 0114 discloses that “the support sheer may be made of strips of material attached or joined together, horizontally extending”; each of the horizontally extending strips reads on one of the plurality of back sheets), each of said back sheets having a first edge, a second edge, and a front side (the front side of the back sheets is defined by the surface facing the front sheets 54; first edges and second edges are inherently present as the upper and lower edges of the previously indicated strips of material); and
a plurality of front sheets (54), each of said front sheets having a first edge (at 72) and a second edge (at 74);
said first edge of at least one of said plurality of front sheets is coupled to at least one of said plurality of back sheets so that said at least one front sheet extends across said front side of said at least one back sheet [FIG. 1E];
said first edge of at least one of said plurality of back sheets is coupled to a respective second edge of at least one of said plurality of back sheets (paragraph 0114 discloses attachment of the strips along their edges); and
said at least one operating element is subsequently positioned between said plurality of back sheets and said plurality of front sheets (paragraph 0115) [FIGS. 1A-1E], such that said at least one operating element is configured to be movable relative to said plurality of back sheets (the operating element 56 is movable relative to the overall support sheer 52; in the case where the support sheer is formed by horizontal strips, the operating element is inherently moveable relative to the plurality of back sheets formed by the strips), said second edge of at least one of said front sheets is coupled to said at least one operating element such that relative movement between said at least one operating element and said plurality of back sheets causes relative movement between said second edge of said at least one of said front sheets and said first edge of said at least one of said front sheets (paragraph 0115 discloses attachment between the operating elements and the lower tabs 74 of the front sheets 54, which results in movement of the second/lower edge of the front sheets relative to the back sheets).
Colson does not explicitly disclose that said first edge of at least one of said plurality of front sheets is coupled to a respective first edge of at least one of said plurality of back sheets.
Nonetheless, Auger discloses a covering including a plurality of front sheets (outer panel relative to the center of the roller as shown in Figure 2) and a plurality of back sheets (inner panel as shown in Figure 2), wherein a first edge (upper edge of the outer panel) of at least one of said plurality of front sheets is coupled to a respective first edge (upper edge of the inner panel) of at least one of said plurality of back sheets [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Colson to have the first edge of the front sheet be connected to the first edge of the back sheet, as taught by Auger, in order to obscure the seam between back sheets from view, and to provide a panel that can easily be expanded by adding more cells.
Regarding claim 2, Colson discloses that said at least one operating element is coupled to said rotatable roller to move said at least one operating element (at 66; paragraph 0107) [FIG. 5].
Regarding claim 3, Colson discloses the front and back sheets having first and second edges, wherein each of said front sheets extends across said front side of each of said back sheets, but does not disclose explicitly connections between the first edges of the front and back sheets.
Nonetheless, Auger discloses a covering, wherein said first edge of each of said front sheets is coupled to said first edge of each of said plurality of back sheets [FIG. 2]. As described with respect to claim 1 above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Colson to have the first edges of each front and back sheet be connected to each other, in order to obscure the connections from view.
Regarding claim 4, Colson discloses that said second edge of each of said front sheets is coupled to said at least one operating element such that relative movement between said at least one operating element and said back sheets causes relative movement between said second edge of each of said front sheets and said first edge of each of said front sheets, respectively (paragraph 0115).
Regarding claim 5, Colson discloses that said panel is formed by coupling a second edge of one of said plurality of back sheets to a first edge of an adjacent back sheet (paragraph 0114 discloses connection of the back sheet strips along their side edges).
Regarding claim 6, Colson discloses that said second edge of one of said plurality of front sheets overlaps said first edge of an adjacent front sheet [FIG. 1D].
Regarding claim 7, Colson discloses that said panel is formed by coupling a second edge of each of said plurality of back sheets to a first edge of an adjacent back sheet (paragraph 0114 discloses connection of the back sheet strips along their side edges).
Regarding claim 8, Colson discloses that, for at least one of said front sheets, said first edge of said front sheet includes a folded first edge forming an extending tab (72) for coupling to said front side of at least one of said back sheets (paragraph 0111) [FIG. 1B].
Regarding claim 9, Colson discloses that, for said at least one front sheet, said second edge of said at least one front sheet includes a folded second edge (74) forming an extending tab for coupling to said at least one operating element (paragraph 0111) [FIGS. 1A-1C].
Regarding claim 10, Colson discloses that, for said at least one front sheet, said front sheet includes first and second layers (68, 70).
Regarding claim 11, Colson discloses that said second layer provides said front sheet with increased stiffness (the “increased stiffness” is not explicitly defined relative to another level of stiffness in the context of the claim; provision of a second layer inherently increases the stiffness of the front sheet relative to using only one layer).
Regarding claim 12, Colson discloses that said second layer provides opacity control for said front sheet (paragraph 0109 discloses that the second layer 70 may be light blocking, which reads on opacity control).
Regarding claim 13, Colson discloses that said at least one operating element extends from a top to a bottom of said shade in a nonlinear path [FIG. 6].
Regarding claim 14, Colson discloses that said plurality of front sheets are movable between a closed position [FIG. 4] and an open position [FIG. 6]; rotation of said roller in a first direction causes said panel to unwrap from said roller from a retracted position toward an extended position [FIGS. 2-4], during which rotation said plurality of front sheets are in said closed position [FIG. 4]; and further rotation of said roller in said first direction causes said at least one operating element to move with respect to said plurality of back sheets so that said plurality of front sheets move from said closed position to said open position [FIG. 6].
Regarding claim 15, Colson discloses a covering (50) for an architectural structure, said covering comprising:
a rotatable roller (60);
a panel (52, 54) coupled to said rotatable roller such that rotation of said rotatable roller moves said panel (paragraph 0119), said panel wrappable about said rotatable roller [FIGS. 2-4]; and
at least one operating element (56) coupled to effect operation of said panel;
wherein:
said panel further comprises a back sheet (52) and a plurality of vanes (54) extending across said back sheet [FIG. 1E];
said back sheet comprises a plurality of back sheet strips including a first back sheet strip, a second back sheet strip, and one or more intermediate back sheet strips coupled together and coupling said first back sheet strip and said second back sheet strip, each of said one or more intermediate back sheet strips having a second edge coupled to one of a first edge of an adjacent intermediate back sheet strip or a first edge of a second back sheet strip, and a first edge coupled to one of a second edge of an adjacent intermediate back sheet strip or a second edge of said first back sheet (paragraph 0114 discloses forming the back sheet 52 from a plurality of strips of material extending horizontally and attached to each other at their edges, thus forming first, second, and intermediate back strips each having connected first and second edges; the first back sheet strip is attached to the roller, and the second back sheet strip is the lowermost strip);
at least one of said vanes has a first edge (at 72) coupled to one of said back sheet strips and a second edge (at 74) movable with respect to said one of said back sheet strips (paragraph 0115);
said at least one operating element is subsequently positioned between said plurality of back sheet strips and said plurality of vanes (paragraph 0115) [FIGS. 1A-1E], such that said at least one operating element is configured to be movable relative to said plurality of back sheet strips, said at least one operating element is coupled to a second edge of said plurality of vanes such that relative movement between said at least one operating element and said back sheet causes relative movement between said second edge of said plurality of vanes and said one of said back sheet strips (paragraph 0115) [FIGS. 1A-1E];
said one of said back sheet strips is formed of a sheer material (paragraph 0114);
said covering is movable between (a) a retracted configuration wrapped around said roller [FIG. 2]; (b) an extended closed configuration unwrapped from said roller and with said at least one vane extending across said one of said back sheet strips to block view through said one of said back sheet strips [FIG. 4]; and (c) an extended open configuration unwrapped from said roller and with said second edge of said at least one vane moved toward the first edge of said one of said back sheet strips to allow view through said one of said back sheet strips [FIG. 6].
Colson does not explicitly disclose that the first edge of at least one of said vanes is coupled adjacent a first edge of at least one of said back sheet strips.
Nonetheless, Auger discloses a covering including a plurality of vanes (outer panel sections relative to the center of the roller as shown in Figure 2) and a plurality of back sheet strips (inner panel sections as shown in Figure 2), wherein a first edge (upper edge of the outer panel section) of at least one of said vanes is coupled to a first edge (upper edge of the inner panel section) of at least one of said plurality of back sheet strips [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel of Colson to have the first edge of the vanes be connected to the first edge of the back sheet strips, as taught by Auger, in order to obscure the seam between back sheets from view, and to provide a panel that can easily be expanded by adding more cells.
Regarding claim 16, Colson discloses that said second back sheet strip has a second edge coupled to a rail (55).
Regarding claim 17, Colson discloses that said first back sheet strip has a first edge coupled to said roller (at 64).
Regarding claim 18, Colson discloses that said at least one operating element is operated upon rotating said roller to move said second edge of said vane toward or away from the first edge of said one of said back sheet strips [FIGS. 2-6].
Regarding claim 19, Colson discloses a covering (50) for an architectural structure, said covering comprising:
a rotatable roller (60);
a panel (52, 54) coupled to said rotatable roller such that rotation of said rotatable roller moves
said panel (paragraph 0119), said panel wrappable about said rotatable roller [FIGS. 2-4]; and
at least one operating element (56) coupled to effect operation of said panel (paragraph 0115);
wherein:
said panel is comprised of a plurality of operable vane structures, each operable vane structure comprising a front strip (54) with a first edge (at 72) and a second edge (at 74), the panel further comprising a plurality of back strips (paragraph 0114 discloses forming the back sheet 52 from a plurality of strips of material extending horizontally and attached to each other at their edges) with a first edge and a second edge, said first edge of each front strip being coupled to said corresponding back strip, one of said first edge of said back strip being coupled to one of said second edge of an adjacent back strip (paragraph 0114); and
said at least one operating element is subsequently positioned between said front strips and said corresponding back strip (paragraph 0115) [FIGS. 1A-1E], such that said at least one operating element is configured to be movable relative to said corresponding back sheets, said at least one operating element being coupled to said second edge of said front strips of each of said operable vane structures to selectively move said second edge of said front strips of each of said operable vane structures toward or away from said first edge of said corresponding back strips (paragraph 0115) [FIGS. 1A-1E].
Colson does not disclose that each vane structure comprises both a front strip and a corresponding back strip, or attachment of the first edge of each front strip to said first edge of the corresponding back strip.
Nonetheless, Auger discloses a covering for an architectural structure comprising a plurality of operable vane structures (cells formed by the inner and outer panel sections shown in Figure 2), each comprising a front strip and a corresponding back strip [FIG. 2], a first edge of each front strip (upper edge of the outer panel) being coupled to a first edge of the corresponding back strip (upper edge of the inner panel) [FIG. 2].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the vane structures of Colson to each have a front strip and a corresponding back strip, and to have the first edge of the vanes be connected to the first edge of the back sheet strips, as taught by Auger, in order to obscure the seam between back sheets from view, and to provide a panel that can easily be expanded by adding more cells.
Regarding claim 20, Colson discloses that at least one of said back strips is formed of a sheer material (paragraph 0114); and said covering is movable between (a) a retracted configuration wrapped around said roller [FIG. 2]; (b) an extended closed configuration unwrapped from said roller and with said front strips extending across corresponding back strips to block view through said one of said back strips [FIG. 4]; and (c) an extended open configuration unwrapped from said roller and with said second edge of said front strips moved toward the first edge of said corresponding back strips to allow view through said sheer material of said at least one of said back strips [FIG. 6].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634